Title: To George Washington from Enoch Edwards, 7 December 1777
From: Edwards, Enoch
To: Washington, George



Abington Prespeterian Meeting House Sunday Morning [7 December 1777]

The Enemy are mooveing across the Old York road, about a m⟨ile bel⟩ow this Place, at Jinkin Town & continuing on to our Lift. it appears to be a large Body—there Horse was up here about two hours ago, & I believe Capt. Craig is taken—his Men is gone off & there is no reconoitring Party here at present. I shall tarry here if you have any Commands. Your most Obedt Servt

Eno: Edwards

